MEMORANDUM **
This is a petition for review from the Board of Immigration Appeals’ (“BIA”) September 27, 2007 decision denying petitioners’ motion to reconsider.
We have reviewed the record and the response to the order to show cause. We conclude that summary disposition is appropriate because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The regulations provide that a party may file only one motion to reconsider any given decision, and such motion “must be filed with the Board within 30 days after the mailing of the Board decision.” See 8 C.F.R. § 1003.2(b)(2). The BIA did not abuse its discretion in denying the motion to reconsider as barred by numerical limitations with respect to petitioner Francisco Alberto Gonzalez Moran because the motion for reconsideration was his second such motion. Nor did the BIA abuse its discretion in denying the motion with respect to petitioner Margarita Gonzalez because it was filed more than 16 months after the BIA’s February 8, 2006 decision affirming the denial of her application for cancellation of removal. See Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004) (BIA’s denial of a motion to reconsider is reviewed for abuse of discretion). Accordingly, we deny the petition for review.
All other pending motions are denied as moot. The temporary stay of removal shall continue in effect until issuance of the mandate. The motion for stay of voluntary departure, filed after the departure period had expired, is denied. See Garcia v. Ashcroft, 368 F.3d 1157 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.